722 S.E.2d 600 (2012)
David CRUMP and wife, Sharon Crump
v.
NORTH CAROLINA DEPARTMENT OF ENVIRONMENT AND NATURAL RESOURCES and Caldwell County Health Department.
No. 464P11.
Supreme Court of North Carolina.
March 8, 2012.
Donna B. Wojcik, Assistant Attorney General, for North Carolina Department of Environment and Natural Resources, et al.
John L. Korzen, for Crump, David, et al.
Charles A. Brady, III, Lenoir, for Crump, David, et al.

ORDER
Upon consideration of the petition filed on the 25th of October 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."